     Case 3:20-cv-00518-MMD-CLB Document 106 Filed 10/29/20 Page 1 of 13


1

2

3                                UNITED STATES DISTRICT COURT

4                                       DISTRICT OF NEVADA

5                                                   ***

6      SUSAN BAKER, et al.,                               Case No. 3:20-cv-00518-MMD-CLB

7                                     Plaintiffs,                       ORDER
              v.
8
       DEAN MEILING, et al.,
9
                                  Defendants.
10

11    I.     SUMMARY

12           Plaintiffs, a putative class of elderly investors in a company formerly known as

13    Metalast, sued Defendants, the people and entities that either bought that company out of

14    receivership, or played a role in the receivership proceedings, in California state court, for

15    a purported fraudulent scheme and conspiracy to take Metalast through receivership so

16    some Defendants could buy it at a discounted price, causing Plaintiffs to lose all the money

17    they invested in Metalast. (ECF No. 1-3.) Certain Defendants removed this case to the

18    Central District of California (ECF No. 1), and then moved to transfer it to this Court (ECF

19    No. 13). Judge Josephine L. Staton of the Central District of California granted Defendants’

20    motion to transfer, and transferred the case to this Court. (ECF No. 52.) Before the Court

21    is Plaintiffs’ motion to remand this case back to California state court (ECF No. 62

22    (“Remand Motion”)),1 and Plaintiffs’ corresponding motion requesting the Court address

23

24

25

26           1Defendants  Chemeon Surface Technology LLC, DSM P GP LLC, DSM Partners,
27    LP, Dean Meiling, Madylon Meiling, Meiling Family Partners, Ltd., Suite B LLC
      (collectively, the “Chemeon Defendants”) filed a response. (ECF No. 76.) So did
28    Defendants Armstrong Teasdale LLP, Janet Chubb, and Tiffany Schwartz (collectively,
      the “Attorney Defendants”). (ECF No. 84.) Plaintiffs filed replies. (ECF Nos. 95, 96.)
     Case 3:20-cv-00518-MMD-CLB Document 106 Filed 10/29/20 Page 2 of 13


1     the Remand Motion before it addresses other pending motions2 (ECF No. 72).3 As further

2     explained below, the Court will deny the Remand Motion because minimal diversity exists,

3     and Defendants have met their preponderance burden to show there are more than 100

4     potential members of the proposed class.

5     II.    BACKGROUND

6            As mentioned, Plaintiffs’ core allegation in this case is that Defendants engaged in

7     a “fraudulent scheme” to take Metalast through receivership and buy it at a discount,

8     depriving Plaintiffs of their investments in Metalast in the process. (ECF No. 1-3.) This is

9     the third such case before this Court; Plaintiffs’ counsel is involved in all three. By filing

10    date, the oldest case is Alexander v. Meiling, Case No. 3:16-cv-00572-MMD-CLB (D. Nev.

11    Filed Oct. 3, 2016). More recent is Harris v Meiling, 3:19-cv-00339-MMD-CLB (D. Nev.

12    Filed Jun. 19, 2019). The Court dismissed Alexander in its entirety based on the litigation

13    privilege. See 2020 WL 4193998 (D. Nev. July 21, 2020). Plaintiffs appealed that decision;

14    the appeal is currently pending. See Alexander, Case No. 3:16-cv-00572-MMD-CLB, ECF

15    No. 193. Like this case, Plaintiffs’ counsel originally filed Harris in California state court,

16    but Defendants removed it to the Central District of California, and it was subsequently

17    transferred here by Judge Staton. See Harris, 3:19-cv-00339-MMD-CLB, ECF Nos. 1, 33.

18    The Court dismissed Harris in its entirety on statute of limitations grounds. See 2019 WL

19    5684175 (D. Nev. Oct. 31, 2019). Plaintiffs did not appeal that dismissal.

20           As pertinent to the Remand Motion, the named Plaintiffs in the Complaint are

21    residents of California and Nevada. (ECF No. 1-3 at 5-6.) The Complaint does not specify

22

23
             2TheCourt will address the other currently pending motions in this case in a
24    subsequent order. (ECF Nos. 61, 65, 67.)
             3The   Court denies this motion as moot because the Court is addressing the
25
      Remand Motion before the other pending motions. However, the Court notes that Plaintiffs’
26    motion violates several local rules. See LR 7-2(a); LR IA 7-2; LR 78-1. The Court is already
      considering sanctioning Plaintiffs’ counsel, in part for his noncompliance with the local
27    rules (ECF No. 105.) Thus, the Court admonishes Plaintiffs’ counsel and local counsel to
      review both the local rules and this Court’s standing order, and comply with them going
28    forward. If Plaintiffs’ counsel and local counsel continue to violate the Court’s local rules,
      the Court will consider additional and escalating sanctions.
                                                    2
     Case 3:20-cv-00518-MMD-CLB Document 106 Filed 10/29/20 Page 3 of 13


1     the citizenship of Defendants Dean and Madelyn Meiling. (Id. at 6.) Plaintiffs further allege

2     that Defendant Meiling Family 26 Partners, Ltd. is a Colorado limited partnership. (Id.) The

3     Complaint does not specify the citizenship of Defendants James Proctor, Janet Chubb,

4     and Tiffany Schwartz. (Id. at 7.) Plaintiffs further allege “Defendant Armstrong Teasdale,

5     LLP is a duly formed Missouri limited liability partnership and law firm.” (Id.) The remaining

6     Defendants are Nevada business entities of various types. (Id.)

7            Plaintiffs allege that over 900 people invested in Metalast. (Id. at 13.) The Complaint

8     defines the proposed class as follows:

9            All members, investors, and their successors, in Metalast International, LLC
             subsequently named MI94, LLC, (“Investment LLC”), the largest proportion
10           of whom are residents of California, together with the elderly Class members
             who are residents off [sic] Nevada, who owned membership interests and
11           were at least 65 years old at the time of the conduct alleged herein, which
             has continued to date. Plaintiffs are informed and believe that said Class
12           comprises less than 100 members.

13           Excluded from the Class are all Metalast members and investors, and their
             successors, who are residents of states other than California and Nevada,
14           as well as Defendants, Defendants' officers, members, owners, directors,
             affiliates, legal representatives, employees, co-conspirators, successors,
15           subsidiaries, and assigns, and any entity in which any Defendant has a
             controlling interest, as well as all judicial officers and staff presiding over this
16           matter and counsel of record. Also specifically excluded from the Class is
             Marc Harris, an individual who resides in Orange County, California, and
17           was representative plaintiff of the class in the action styled Marc Harris, et
             al. v. Dean Meiling, et al., Case No.: 8:19-cv-00595-JLS-SEM, originally filed
18           in the United States District Court - Central District of California, Southern
             Division. Also specifically excepted from the Class are any named Plaintiffs
19           in the action styled Jerry Alexander, et al. v. Dean Meiling, et al., Case No.:
             3:16-cv00572-MMD-CBC, filed in the United States District Court – District
20           of Nevada. Plaintiffs reserve the right to revise the Class Definition as a
             result of discovery proceedings and further investigation
21

22    (ECF No. 1-3 at 9-10.)

23           Defendants’ notice of removal added information about the parties’ citizenship and

24    the number of putative class members. (ECF No. 1.) Specifically, as to citizenship,

25    Defendants added that “Janet Chubb is a resident of Nevada and defendant Tiffany

26    Schwartz is a resident of Missouri.” (Id. at 5.) As to the number of putative class members,

27    Defendants pointed to representations Plaintiffs’ counsel made, and evidence he

28    submitted, in Alexander and Harris to support Defendants’ allegation that, despite

                                                      3
     Case 3:20-cv-00518-MMD-CLB Document 106 Filed 10/29/20 Page 4 of 13


1     Plaintiffs’ claim in this case that the class “comprises less than 100 members” (ECF No.

2     1-3 at 10), there are well over 100 members in Plaintiffs’ putative class. (ECF No. 1 at 5-

3     7.) Basically, Defendants state in their notice of removal that, in Alexander and Harris,

4     Plaintiff’s counsel and Marc Harris (the lead named Plaintiff in Harris, and a class

5     representative in Alexander) submitted sworn declarations estimating the number of class

6     members as between 143 and over 500. (See id.)

7            Plaintiffs then filed two declarations in support of their Remand Motion, one from

8     Plaintiffs’ counsel, and the other from Mr. Harris, where they swear under penalty of

9     perjury that the proposed class consists of up to 98 plaintiffs. (ECF Nos. 62-1, 62-1.) Mr.

10    Harris states that he maintains and updates “the ‘Investment LLC’ Member database of

11    over 900 Member interests representing over 1,200 individuals (including spouses, heirs,

12    beneficiaries, and even deceased members) residing in approximately forty-five (45) U.S.

13    states.” (ECF No. 62-1 at 2.) He also states he maintains and updates a related Microsoft

14    Excel spreadsheet. (Id.) Mr. Harris goes on to explain that he now believes up to 98 is the

15    best number of potential plaintiffs, and reconciles his current belief with his previous sworn

16    estimate of 143, and another sworn estimate of 232 Plaintiffs’ counsel made based on

17    information provided by Harris. (Id. at 2-4.) The big difference is that, on Plaintiffs’

18    counsel’s advice, Mr. Harris has now decided to exclude from the potential class: (1) non-

19    member spouses of members; (2) deceased individuals; (3) people who were not age 65

20    before December 1, 2013; and (4) “beneficiaries of Membership interests that were held

21    in assert [sic] protection vehicles.” (Id. at 2-4.) He also says he gave Plaintiffs’ counsel a

22    copy of the Microsoft Excel document he has been maintaining. (Id. at 3-4.)

23           Plaintiffs’ counsel’s declaration is largely complementary to Mr. Harris’ declaration,

24    essentially proffering the same facts and rationale from Plaintiffs’ counsel’s perspective.

25    (ECF No. 61-2.) Plaintiffs’ counsel explains that the main difference between the up to 98

26    number he and Mr. Harris now proffer and the number of potential plaintiffs they previously

27    offered in Harris is that he decided not to include the four categories of potential plaintiffs

28    referenced above. (Id. at 3; see also id. at 3-5.) Plaintiffs’ counsel goes on to state that Mr.

                                                     4
     Case 3:20-cv-00518-MMD-CLB Document 106 Filed 10/29/20 Page 5 of 13


1     Harris gave him a copy of the Excel spreadsheet, “which I have since closely scrutinized,

2     examined and scoured in connection with my determination of the numerosity element in

3     this action[.]” (Id. at 3.)

4             Then, in opposing the Remand Motion, Chemeon Defendants proffered additional

5     evidence of their own. First, the Chemeon Defendants remind the Court Plaintiffs’ counsel

6     either serves as counsel or filed two other cases4 against people and entities involved in

7     Metalast, and that both of these cases included Mr. Harris as a class representative. (ECF

8     No. 76 at 7.) In one of those cases, Mr. Harris stated in discovery responses that he had

9     destroyed any and all information he ever had about Metalast. (Id. at 7-9 (citing ECF Nos.

10    76-2, 76-3).) Further, in his deposition taken in 2016, Mr. Harris testified he had destroyed

11    his Metalast records. (ECF No. 76 at 9 (citing ECF No. 76-4).) Mr. Harris also testified at

12    his deposition that there was a company database listing all of Metalast’s investors, but

13    he never had access to it, and he nonetheless estimated that over 900 people had

14    invested in Metalast, about half of them retirees. (Id.) Second, the Chemeon Defendants

15    point out that in Harris, Plaintiffs’ counsel changed his guess as to the number of potential

16    class members (of a class defined in a nearly identical way to the class in this case) from

17    over 500 to under 100, to 143, to 195, apparently as it suited him. (Id. at 10-11.) Third, as

18    to minimal diversity, the Chemeon Defendants proffer declarations from Ms. Chubb and

19    Ms. Schwartz stating they are citizens of Nevada, and Missouri, respectively. (Id. at 13

20    (citing ECF Nos. 36-2, 36-3).) Fourth, again as to numerosity, the Chemeon Defendants

21    point out “that the receiver, James Proctor, used [a master service list] for service

22    purposes in connection with the 2013 MILLC receivership proceeding, which master list

23    contained a total of at least 990 MILLC members.” (Id. at 17 (citing ECF No. 77-2 at 18-

24    45).)

25            In sum, the parties have presented conflicting evidence as to whether the minimal

26    diversity and numerosity requirements for the Court to exercise CAFA jurisdiction are

27
              4Thereare actually even more cases than that. See, e.g., Harris, 2019 WL
28
      5684175, at *1.
                                             5
     Case 3:20-cv-00518-MMD-CLB Document 106 Filed 10/29/20 Page 6 of 13


1     satisfied here. Further, all parties view this case as part of a sequence of similar cases (as

2     does the Court). Finally, the Court notes that Judge Staton transferred this case to this

3     Court in part because she determined Plaintiffs’ counsel was engaged in “blatant forum

4     shopping,” and was seeking to avoid the Court’s unfavorable rulings in Alexander and

5     Harris in filing yet another similar class action in California state court, opposing transfer

6     to this Court, and seeking to have this case remanded back to state court. (ECF No. 52 at

7     8.)

8     III.   LEGAL STANDARD

9            Federal courts are courts of limited jurisdiction, having subject matter jurisdiction

10    only over matters authorized by the Constitution and Congress. See U.S. Const. art. III, §

11    2, cl. 1; see also, e.g., Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377

12    (1994). A suit filed in state court may be removed to federal court if the federal court would

13    have had original jurisdiction over the suit. See 28 U.S.C. § 1441(a). Here, Defendants

14    removed under the Class Action Fairness Act (“CAFA”), 28 U.S.C. § 1332(d), which, in

15    pertinent part, vests federal district courts with “original jurisdiction to hear a class action

16    if the class has more than 100 members, the parties are minimally diverse, and the matter

17    in controversy exceeds the sum or value of $5,000,000.” Standard Fire Ins. Co. v.

18    Knowles, 568 U.S. 588, 592 (2013) (citing 28 U.S.C. § 1332(d)(2), (d)(5)(B)) (internal

19    quotation marks omitted).

20           “[N]o antiremoval presumption attends cases invoking CAFA, which Congress

21    enacted to facilitate adjudication of certain class actions in federal court.” Dart Cherokee

22    Basin Operating Co., LLC v. Owens, 574 U.S. 81, 89 (2014) (citing Standard Fire, 568

23    U.S. at 595). “CAFA’s provisions should be read broadly, with a strong preference that

24    interstate class actions should be heard in a federal court if properly removed by any

25    defendant.” Id. (citations and internal quotation marks omitted).

26           “[A] defendant seeking to remove a case to a federal court must file in the federal

27    forum a notice of removal containing a short and plain statement of the grounds for

28    removal.” Id. at 87. (internal quotation marks and citations omitted). Where, as here (ECF

                                                     6
     Case 3:20-cv-00518-MMD-CLB Document 106 Filed 10/29/20 Page 7 of 13


1     No. 62), a plaintiff factually challenges the defendants’ statements in their notice of

2     removal, “both sides submit proof and the court decides, by a preponderance of the

3     evidence” whether CAFA’s jurisdictional requirements are satisfied. Id. at 88. Generally

4     speaking, the party opposing the factual attack—here, Defendants—must support their

5     “jurisdictional allegations with competent proof, under the same evidentiary standard that

6     governs in the summary judgment context.” Leite v. Crane Co., 749 F.3d 1117, 1121 (9th

7     Cir. 2014) (internal quotation marks and citations omitted); see also id. at 1122.

8     IV.    DISCUSSION

9            Plaintiffs make two main arguments in their Remand Motion. Neither is persuasive.

10    The Court will first briefly address Plaintiffs’ argument that Defendants insufficiently

11    alleged minimal diversity when they removed this case, and then address Plaintiffs’

12    attempt to cap the number of members of the proposed class at 98, to which the parties’

13    devote much of their argument.

14           A.     Minimal Diversity

15           Plaintiffs argue the Court should remand this case for lack of minimal diversity

16    because Defendants did not specify the citizenships of all Defendants in their notice of

17    removal, and while Defendants did state that Defendants Chubb and Schwartz are

18    residents of Nevada and Missouri, respectively, Defendants’ notice of removal is

19    nonetheless fatally defective because it did not specify Chubb and Schwartz are citizens

20    of those states. (ECF No. 62 at 20-22.) The Chemeon Defendants respond that the

21    citizenships of all parties to this case are immaterial because Plaintiffs themselves

22    establish minimal diversity by alleging they are residents of California and Nevada

23    (depending on the person), Chubb and Schwartz are both residents and citizens of

24    Nevada and Missouri, and Defendants’ notice of removal is either not fatally defective

25    because it used ‘resident’ instead of ‘citizen,’ or the Court could grant them leave to amend

26    their notice to clarify Chubb and Schwartz are citizens of those states. (ECF No. 76 at 23-

27    25.) Attorney Defendants make a similar argument. (ECF No. 84 at 12-14.) The Court

28    agrees with Defendants.

                                                   7
     Case 3:20-cv-00518-MMD-CLB Document 106 Filed 10/29/20 Page 8 of 13


1            Minimal diversity is present here. Plaintiffs allege they are residents of California

2     and Nevada, and have not subsequently offered any contradictory argument or evidence.

3     (ECF No. 1-3 at 5-6.) Defendants proffered declarations from Chubb and Schwartz stating

4     they are citizens of Nevada and Missouri (ECF Nos. 36-2, 36-3), which aligns with, and

5     builds upon, the statements in the notice of removal that they are residents of those states

6     (ECF No. 1 at 5). This is enough information for the Court to conclude CAFA’s minimal

7     diversity requirement is satisfied. See 28 U.S.C § 1332(d)(2)(A) (defining minimal diversity

8     as where “any member of a class of plaintiffs is a citizen of a State different from any

9     defendant”). Relatedly, Plaintiffs’ argument that the parties have not provided full

10    citizenship information for each and every Plaintiff and Defendant is beside the point. (ECF

11    No. 62 at 21-22.) See also Mondragon v. Capital One Auto Fin., 736 F.3d 880, 882 (9th

12    Cir. 2013) (“Through CAFA, Congress broadened federal diversity jurisdiction over class

13    actions by, among other things, replacing the typical requirement of complete diversity

14    with one of only minimal diversity[.]”). In sum, the Court rejects Plaintiffs’ arguments as to

15    minimal diversity.

16           B.     Numerosity

17           Plaintiffs primarily argue removal was improper because they allege in their

18    Complaint that they “are informed and believe that said Class comprises less than 100

19    members.” (ECF No. 62 at 15-16 (citing in pertinent part ECF No. 1-3 at 10).) Because

20    CAFA jurisdiction requires more than 100 putative class members, and Plaintiffs are the

21    ‘masters of their Complaint,’ Plaintiffs argue the Court must remand this case. (ECF No.

22    62 at 14-16.) Plaintiffs then offer an explanation supported by declarations as to why

23    Plaintiffs’ counsel and Mr. Harris’ prior estimates putting the basically identical classes at

24    issue in Alexander and Harris well over 100 were inaccurate, and why their current

25    estimate of up to 98 members is. (Id. at 16-18.) Defendants generally counter that: (1) the

26    Court should err in favor of exercising jurisdiction here, especially because Plaintiffs are

27    blatantly forum shopping; (2) the preponderance of the evidence shows that the putative

28    class size is more than 100; (3) the declarations submitted by Plaintiffs’ counsel and Harris

                                                    8
     Case 3:20-cv-00518-MMD-CLB Document 106 Filed 10/29/20 Page 9 of 13


1     violate the best evidence rule, consist primarily of inadmissible hearsay, and are otherwise

2     unreliable; and (4) even as defined by Plaintiffs, the putative class numbers more than

3     100. (ECF No. 76 at 15-23, 84 at 7-12.) The Court fully agrees with Defendants.

4            To start, Plaintiffs’ numerosity argument rests on several incorrect legal premises.

5     Specifically, Plaintiffs urge the Court to apply a presumption against removal here. (ECF

6     No. 62 at 12-13.) However, no such presumption applies. See Dart Cherokee, 574 U.S. at

7     89 (“no antiremoval presumption attends cases invoking CAFA, which Congress enacted

8     to facilitate adjudication of certain class actions in federal court.”). Plaintiffs also argue

9     they are the masters of their Complaint, but that principle is subject to a few important

10    limitations Plaintiffs neglect to mention. In pertinent part, Plaintiffs rely on several CAFA

11    mass action cases to support that proposition, which the Ninth Circuit has instructed must

12    be treated differently than this CAFA class action. (ECF Nos. 1-3 (making class action

13    allegations), 62 at 15 (making the argument, primarily relying on Corber v. Xanodyne

14    Pharm., Inc., 771 F.3d 1218 (9th Cir. 2014) (en banc) and Dunson v. Cordis Corp., 854

15    F.3d 551 (9th Cir. 2017)).) But see Tanoh v. Dow Chem. Co., 561 F.3d 945, 953-56 (9th

16    Cir. 2009) (finding that the plaintiffs’ counsel could structure proposed mass actions to

17    avoid federal jurisdiction, but drawing a contrast between mass actions and class actions,

18    indicating that mass action precedents do not govern class actions brought under CAFA,

19    and that class actions cannot necessarily be arbitrarily structured to avoid federal court

20    jurisdiction). Thus, Corber and Dunson do not apply here. See id.

21           Moreover, and as the Attorney Defendants argue (ECF No. 82 at 12 n.6), Corber

22    does not support the broad reading Plaintiffs advance here even if it did apply because

23    there the Ninth Circuit said it would “hold plaintiffs responsible for what they have said and

24    done[,]” and nonetheless concluded that case should not have been remanded. Corber,

25    771 F.3d at 1223. Here, Attorney Defendants reasonably argue that means the Court

26    should hold Plaintiffs’ counsel to the prior statements he made in Alexander and Harris

27    about the size of the putative class. (ECF No. 82 at 12 n.6.) Finally, while Plaintiffs

28    generally claim they can arbitrarily cap the size of their punitive class (ECF No. 62 at 14-

                                                    9
     Case 3:20-cv-00518-MMD-CLB Document 106 Filed 10/29/20 Page 10 of 13


1     15), their attempt to do so here conflicts—at least analogously—with the Supreme Court’s

2     clear direction that plaintiffs cannot arbitrarily cap the amount of damages they seek to

3     prevent a federal court from exercising CAFA jurisdiction in a class action. See Standard

4     Fire, 568 U.S. 588 (holding that plaintiffs’ counsel cannot stipulate to a damages amount

5     less than $5 million to avoid CAFA jurisdiction). Thus, Plaintiffs’ numerosity arguments

6     rest on shaky legal foundations.

7            Indeed, instead of simply accepting Plaintiffs’ arbitrary cap of 98 class members,

8     the Court’s task here is to evaluate the evidence proffered by both parties and determine

9     whether the preponderance of the evidence shows the putative class likely includes more

10    than 100 members. See Dart Cherokee, 574 U.S. at 87-89; Leite, 749 F.3d at 1121-23.

11    Having considered the evidence proffered by the parties, it is more likely than not the

12    putative class exceeds 100 members.

13           On the one hand, the Court finds the evidence submitted or referred to by

14    Defendants meets their preponderance burden to show the putative class exceeds 100

15    members. Plaintiffs allege that over 900 people invested in Metalast. (ECF No. 1-3 at 13.)

16    Mr. Harris states as much in his declaration filed with the Remand Motion, where he claims

17    he maintains a database of “900 Member interests representing over 1,200 individuals.”

18    (ECF No. 62-1 at 2.) This also roughly aligns with the Chemeon Defendants’ proffered

19    service list from the 2013 MILLC receivership proceeding, reflecting that the receiver, Mr.

20    Proctor, mailed out notice of the receivership proceeding to 990 MILLC members. (ECF

21    No. 76 at 17 (citing ECF No. 77-2 at 18-45).) Taken together, this evidence shows the

22    potential putative class here would be drawn from a larger group of over 900.

23           Of course, the proposed putative class only reflects investors from California or

24    Nevada who were over 65 at the pertinent time, so the number of class members is

25    logically fewer than 900. (ECF No. 1-3 at 9-10.) But statements by Plaintiffs’ counsel and

26    Mr. Harris in prior, related litigation suggest the number of class members is well over 100.

27    In a prior deposition, Mr. Harris testified that probably about half of all people who invested

28    in Metalast were retired. (ECF No. 76-4.) More tellingly, both Plaintiffs’ counsel and Mr.

                                                    10
     Case 3:20-cv-00518-MMD-CLB Document 106 Filed 10/29/20 Page 11 of 13


1     Harris submitted sworn declarations in prior, related litigation that the number of potential

2     class members (of a class defined in a nearly identical way to the class in this case) was

3     much higher than they now assert—from over 500, to under 100 (to support a motion to

4     remand later abandoned), to 143, to 195. (ECF No. 76 at 10-11.) All of this leads the Court

5     to find it is more likely than not the putative class exceeds 100 members.

6            On the other hand, Plaintiffs’ declarations proffered with their Remand Motion offer

7     inadmissible evidence and are otherwise unpersuasive. Both Plaintiffs’ counsel and Mr.

8     Harris are testifying to the content of an Excel spreadsheet, but do not proffer the Excel

9     spreadsheet itself. (ECF Nos. 62-1, 62-2.) Neither declaration explains why they do not

10    proffer the Excel spreadsheet itself, though both declarations allude to attorney-client

11    privilege. (ECF Nos. 62-1 at 4, 62-2 at 5.) These declarations thus violate the best

12    evidence rule. See United States v. Bennett, 363 F.3d 947, 952-54 (9th Cir. 2004) (finding

13    that a proponent’s testimony about a GPS system’s data violated the best evidence rule

14    and explaining that the best evidence rule requires a proponent to either produce the

15    original or explain its absence if the proponent is testifying to the content of an electronic

16    document but not providing either the original or a copy). Moreover, both declarations are

17    largely hearsay, because they primarily offer the purported contents of the Excel

18    spreadsheet for the truth of the matter asserted—that the putative class could not exceed

19    98 people. (ECF Nos. 62-1, 62-2.) See also Fed. R. Evid. 801(c) (defining hearsay in

20    pertinent part as an out-of-court statement offered for the truth of the matter asserted);

21    Fed. R. Evid. 802 (providing that hearsay is inadmissible).

22           And beyond those two issues, neither declaration is particularly reliable because

23    they both contradict declarations offered on the same issue, by the same people, in very

24    similar cases. (ECF No. 76 at 18-20.) In particular, Mr. Harris’ declaration is hard to

25    reconcile with his statements in discovery responses and depositions in other related

26    cases—proffered by Defendants here (id. at 20)—that he had destroyed all records he

27    had about Metalast, which would seem to include the very Excel spreadsheet he and

28    Plaintiffs’ counsel attempt to rely on through their declarations supporting the Remand

                                                   11
     Case 3:20-cv-00518-MMD-CLB Document 106 Filed 10/29/20 Page 12 of 13


1     Motion. (ECF Nos. 76-2, 76-3, 76-4.) Moreover, Plaintiffs’ counsel has a clear incentive to

2     keep putative class membership below 100 to avoid this Court, casting doubt on the

3     credibility of his declaration. This incentive is evidenced both by his attempt to impose an

4     arbitrary cap in the Complaint and this very Remand Motion—not to mention Judge

5     Staton’s reasonable observation that Plaintiffs’ counsel appears to be engaged in forum

6     shopping to avoid the Court’s unfavorable rulings in Alexander and Harris. (ECF No. 52 at

7     8.) Thus, the Court assigns little weight to Plaintiffs’ proffered declarations.

8            Even if the Court were to assign some weight to Plaintiffs’ proffered declarations,

9     they are unpersuasive on their own terms. For example, Plaintiffs’ counsel and Mr. Harris

10    attribute part of the reduction getting them down to ‘up to 98’ plaintiffs from their prior

11    declarations in related cases to excluding non-member spouses and deceased persons.

12    (ECF Nos. 62-1 at 2, 62-2 at 4.) But Plaintiffs also try to define their proposed class as

13    including “[a]ll members, investors, and their successors, in Metalast[,]” which could

14    logically include both spouses and the successors of deceased people. (ECF No. 1-3 at

15    9.) And it certainly includes ‘investors,’ which sweeps more broadly than Mr. Harris and

16    Plaintiffs’ counsel’s approach in their declarations of limiting the putative class to exclude

17    “non-member spouses of members who did not hold legal title to any membership

18    interests[.]” (Compare ECF No. 1-3 at 9-10 with ECF Nos. 62-1 at 2, 62-2 at 2.) Under

19    CAFA, “the term ‘class members’ means the persons (named or unnamed) who fall within

20    the definition of the proposed or certified class in a class action.” 28 U.S.C. §

21    1332(d)(1)(D). Thus, the rationale for excluding certain potential plaintiffs offered in

22    Plaintiffs’ declarations offered does not follow, and indeed conflicts with how potential

23    plaintiffs must be counted under CAFA.

24           In sum, Plaintiffs’ proffered evidence is easily outweighed by Defendants’, which

25    establishes by a preponderance of the evidence that the putative class exceeds 100

26    members. The Court therefore finds that, contrary to Plaintiffs’ arguments, both the

27    minimal diversity and numerosity requirements for the Court to exercise CAFA jurisdiction

28    are satisfied here. The Remand Motion is denied.

                                                    12
     Case 3:20-cv-00518-MMD-CLB Document 106 Filed 10/29/20 Page 13 of 13


1     V.    CONCLUSION

2           The Court notes that the parties made several arguments and cited to several cases

3     not discussed above. The Court has reviewed these arguments and cases and determines

4     that they do not warrant discussion as they do not affect the outcome of the Remand

5     Motion.

6           It is therefore ordered that Plaintiffs’ motion to remand (ECF No. 62) is denied.

7           It is further ordered that Plainitffs’ ex parte motion regarding the motion to remand

8     (ECF No. 72) is denied as moot.

9           DATED THIS 29th Day of October 2020.

10

11
                                               MIRANDA M. DU
12                                             CHIEF UNITED STATES DISTRICT JUDGE

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28

                                                 13
